--------------------------------------------------------------------------------

Exhibit 10.1
CHIEF FINANICIAL OFFICER
A Executive Officer of Hyperdynamics Corporation
EMPLOYMENT AGREEMENT




THIS AGREEMENT is made and entered into this 17th day of June, 2009, by and
between HYPERDYNAMICS CORPORATION, a Delaware corporation (the "Company"), and
Jason D. Davis ("Executive").
 
W I T N E S S E T H:


WHEREAS, Executive and the Company deem it to be in their respective best
interests to enter into an agreement providing for the Company's employment of
Executive pursuant to the terms herein stated;
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:


1.          Effective Date. This Agreement shall be effective on the 1st day of
July, 2009, which date shall be referred to herein as the "Effective Date".


2.          Position and Duties.


(a) Heretofore, Executive has served other companies in various financial and
administrative roles and is currently winding up operations as Interim CFO for
Particle Drilling Technologies, and has been instrumental to their financial SEC
reporting and overall administration; and


Henceforth, the Company hereby employs Executive as its new Chief Financial
Officer – VP of Accounting and Finance, and Corporate Secretary pursuant to the
terms of this Agreement commencing as of the Effective Date for the "Term of
Employment" (as herein defined below). In this capacity, the Executive shall
devote his best efforts and his full business time and attention to the
performance of the services defined by the by-laws of the company, services
customarily incident to such offices and position and to such other services of
a senior executive nature as may be reasonably assigned by the Chief Executive
Officer or requested by the Board of Directors (the "Board") of the Company
which may include services for one or more subsidiaries or affiliates of the
Company. Executive shall in his capacity as an employee and officer of the
Company be responsible to and obey the reasonable and lawful directives of the
Chief Executive Officer and the Board of Directors of Hyperdynamics Corporation.


(b) Executive shall devote his full time (as defined below) and attention to
such duties, except for sick leave, periodic personal trips and vacations as
determined not to conflict with the material operations of the Company, and
excused leaves of absences otherwise. Executive shall use his best efforts
during the Term of Employment to protect, encourage, and promote the interests
of the Company.

 
 

--------------------------------------------------------------------------------

 
 
Full time with respect to this agreement is understood to credit the Executive
for his on-call status with regard to managing employees located around the
world and recognizing that the Executive’s hours of specific work for the
company are not limited to any specific range of time during a work day but can
be accomplished around the clock and on weekends and/or holidays if deemed
necessary by the Chief Executive Officer or the  Executive his self, and certain
responsibilities of Executive’s responsibilities, as approved by the Chief
Executive Officer, may be done at any physical location including Executive’s
home.  As approved by the Chief Executive Officer the company may establish full
home computer system and access communications capabilities for Executive as
deemed necessary by mutual agreement of the Chief Executive Officer and
Executive.


(c) Notwithstanding paragraph 2(b), Executive shall be entitled to sit as a
director on other boards of directors so long as doing so presents no conflict
of interest with Executive's performance of his duties or his positions at the
Company, as determined and approved by the board of directors.


3.          Compensation.


(a) Base Salary. The Company shall pay to Executive during the
Term of Employment a minimum salary at the rate of One Hundred Seventy Five
Thousand dollars ($185,000.00) per year. Executive has agreed to accept S8
registered common stock from the employees stock and stock option plan for the
amount of this base salary over $92,500.  Thus, $92,500 of base salary per year
will be paid with cash and $92,500 per year will be paid in common stock based
on the closing common stock price at the time of issuance for such payment. Such
stock issuance may be part of a 10b5 plan. The company may at any time option to
pay all base salary in cash.


Such salary shall be payable Bi-Weekly, Semi-monthly, or monthly in accordance
with the Company's normal payroll procedures. (Executive's annual salary, as set
forth above or as it may be increased from time to time as set forth herein,
shall be referred to hereinafter as "Base Salary"). At no time during the Term
of Employment shall Executive's Base Salary be decreased from the amount of Base
Salary then in effect.


(b) Performance Bonus. In addition to the compensation otherwise payable to
Executive pursuant to this Agreement, Executive shall be eligible to receive
performance bonus(es) as determined and agreed to from time to time by the Chief
Executive Officer and the Board of Directors.


(c) Long Term Incentive/Stock Options. Upon execution of this Agreement, once
approved by the Compensation Committee and recommended to the board of directors
and then approved by the board of directors, the board of directors will take
action to grant Executive 45,000 S8 registered stock options to purchase the
common stock of the Company, every quarter during the term of this Agreement,
beginning the effective date of this Agreement, and then 23,000 S8 registered
stock options on the first day of every quarter thereafter.  Thus, the total
options to be granted to Executive under this Agreement shall be 206,000. These
options are subject to the Company’s Employee Stock and Stock Option plan and
shall be three (3) year options with a strike price equal to the closing stock
price at the time the option is vested.

 
 

--------------------------------------------------------------------------------

 
 
4.          Benefits During the Term of Employment:


(a) Executive shall be eligible to participate in any life, health and long-term
disability insurance programs, pension and retirement programs, stock option and
other incentive compensation programs, and other fringe benefit programs made
available to senior executive employees of the Company from time to time, and
Executive shall be entitled to receive such other fringe benefits as may be
granted to his from time to time by the Company's Board of Directors.


(b) Executive shall be allowed two (2) weeks of vacation with pay on the same
basis as other senior executive employees of the Company. Executive shall devote
his full time and attention to such duties, except for sick leave, and excused
leaves of absences otherwise.


(c) The Company shall reimburse Executive for reasonable business expenses
incurred in performing Executive's duties and promoting the business of the
Company, including, but not limited to, reasonable entertainment expenses,
travel and lodging expenses, following presentation of documentation in
accordance with the Company's business expense reimbursement policies.


(d) Executive shall be added as an additional named insured under all liability
insurance policies now in force or hereafter obtained covering any officer or
director of the Company in his or his capacity as an officer or director.
Company shall indemnify Executive in his capacity as an officer or director and
hold his harmless from any cost, expense or liability arising out of or relating
to any acts or decisions made by his on behalf of or in the course of performing
services for the Company.


5.         Term; Termination of Employment. As used herein, the phrase "Term of
Employment" shall mean the period commencing on the Effective Date and ending on
the same date two (2) years later; provided, however, that as of the expiration
date of each of (i) the initial Term of Employment and (ii) if applicable, any
Renewal Period (as defined below), the Term of Employment shall automatically be
extended for a one (1) year period (each a "Renewal Period") unless either the
Company or Executive provides Two (2) months' notice to the contrary.
Notwithstanding the foregoing, the Term of Employment shall expire on the first
to occur of the following:
(a) Termination by the Company. Notwithstanding anything to the contrary in this
Agreement, whether express or implied, the Company may, at any time, terminate
Executive's employment for any reason other than Cause, Death or Disability by
giving Executive at least 60 days' prior written notice of the effective date of
termination. Company may terminate Employee's employment for Cause, Death or
Disability without prior notice, except that Executive may not be terminated for
substantial and willful failure to perform specific and lawful directives of the
Board, unless and until the Board has given his reasonable written notice of its
intended actions and specifically describing the alleged events, activities or
omissions giving rise thereto and with respect to those events, activities or
omissions for which a cure is possible, a reasonable opportunity to cure such
breach; and provided further, however, that for purposes of determining whether
Cause is present, no act or failure to act by Executive shall be considered
"willful" if done or omitted to be done by Executive in good faith and in the
reasonable belief that such act or omission was in the best interest of the
Company and/or required by applicable law.

 
 

--------------------------------------------------------------------------------

 
 
(b) Termination by Executive. In the event that Executive's employment with the
Company is voluntarily terminated by Executive, the Company shall have no
further obligation hereunder from and after the effective date of termination.
Executive shall give the Company at least 30 days' advance written notice of his
intention to terminate his employment hereunder.
(c) Salary, Benefits, and Severance Pay Upon Termination. In the event of
termination of employment, Executive shall receive all regular Base Salary due
up to the date of termination, and if it has not previously been paid to
Executive, Executive shall be paid any Bonus to which Executive had become
entitled under Bonus(es) approved for Executive, prior to the effective date of
such termination. The Company shall have no further obligation hereunder from
and after the effective date of termination except as to policies put in place
for severance pay in certain situations where there is a termination not for
cause and the board approves such severance pay.


Executive's stock options with respect to the Company's stock shall be subject
to the terms of the Hyperdynamics’ Employee Stock and Stock Option Plan or any
successor plan, which is a separate agreement. In the event of termination,
Executive's rights to benefits other than severance shall be governed by the
terms of the Company's retirement, insurance and other benefit plans and
programs then in effect in accordance with the terms of such plans.


6.         Confidential Information, Non-Solicitation and Non-Competition.


(a) During the Term of Employment and at all times thereafter, Executive shall
not, except as may be required to perform his duties hereunder or as required by
applicable law, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company. "Confidential Information" shall
mean information about the Company, its subsidiaries and affiliates, and their
respective clients and customers that is not available to the general public.


7.          Return of Company Documents: In the event Executive leaves the
employment of Company for whatever reason, Executive agrees to deliver to
Company any and all property situated on Company's premises and owned by Company
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time, with or without notice,
for the purpose of protecting Company's rights and interests in its intellectual
property.


8.         Taxes. All payments to be made to Executive under this Agreement will
be subject to any applicable withholding of federal, state and local income and
employment taxes. Any withholding regarding exercise of stock options will be
determined by including an opinion of a third party tax attorney paid by the
company as pertaining to any withholding that may be required or not required.

 
 

--------------------------------------------------------------------------------

 
 
9.         Miscellaneous. This Agreement shall also be subject to the following
miscellaneous considerations:
(a) Executive and the Company each represent and warrant to the other that he or
it has the authorization, power and right to deliver, execute, and fully perform
his or its obligations under this Agreement in accordance with its terms.
(b) This Agreement contains a complete statement of all the arrangements between
the parties with respect to Executive's employment by the Company, this
Agreement supersedes all prior and existing negotiations and agreements between
the parties concerning Executive's employment, and this Agreement can only be
changed or modified pursuant to a written instrument duly executed by each of
the parties hereto.
(c) If any provision of this Agreement or any portion thereof is declared
invalid, illegal, or incapable of being enforced by any court of competent
jurisdiction, the remainder of such provisions and all of the remaining
provisions of this Agreement shall continue in full force and effect.
(d) This Agreement shall be governed by and construed in accordance with the
internal, domestic laws of the State of Texas.
(e) Any rights of Executive hereunder shall be in addition to any rights
Executive may otherwise have under benefit plans, agreements, or arrangements of
the Company to which he is a party or in which he is a participant, including,
but not limited to, any Company-sponsored employee benefit plans. Provisions of
this Agreement shall not in any way abrogate Executive's rights under such other
plans, agreements, or arrangements.
(f) For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
named Executive at the address set forth below under his signature; provided
that all notices to the Company shall be directed to the attention of the Board
of Directors with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
(g) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(h) Failure to insist upon strict compliance with any of the terms, covenants,
or conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.
(i) This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
10.       Survival of Provisions: The executory provisions of this Agreement
will survive the termination of this Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


EXECUTIVE
COMPANY
             
HYPERDYNAMICS CORPORATION
                 
BY:
 
BY:
         
JASON D. DAVIS
KENT P. WATTS
 
TITLE:
TITLE:
 
CHIEF FINANCIAL OFFICER
CHIEF EXECUTIVE OFFICER
                         
ADDRESS:
ADDRESS:
     
One Sugar Creek Center Boulevard
     
Suite 125
     
Sugar Land, Texas 77478
 



 

--------------------------------------------------------------------------------